DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Items: working space AR, sub-space T1, space TK1, projection PT1, projection PTK1, and projection KTK1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, and 15-23 are rejected under 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventor or a joint inventor, the applicant regards as the invention. 
Regarding claims 1, 6 ,11, and 19, It is not clear where the space AR, Sub-space T1, and space TK1, begin or end. These spaces could be assigned in several ways within the environment of the robot. 
Space AR could be an infinite space, a space limited by physical walls, or a space bounded by arbitrary boundaries, and it is not known where its origin is located. 
Sub-space T1 is understood to be a space inside space AR, however, it is not clear whether subspace T1 ends or beings, and where its origin is located. 
Space TK1 as stated on the claim, is a complementary space to T1, however similar to sub-space T1, it is not clear whether subspace T1 ends or beings, and where its origin is located.
The relation between projections PT1 and PTK1 is not clear and definite. 
Regarding claims 1, 3, 6-7, 15, 19, and 20, Applicant claims “recedes flexibly along the projection PT1”, it is unclear what the applicant is trying to claim based on the specification. Applicant mentions “flexibly” on abstract, and on paragraphs (0006, 0008-0009, 0010, 0023,-0024, 0037, and on the claims aforementioned). However no specifics have been provided in regard to what “flexibly” is.   

Claim Interpretation
Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1, 6, 11, and 19 contain “first unit” and “second unit”, claims 2, 8, 16, and 21 contain “first unit: and claims 3-5, 8-10, 16-18, 20, and 22-23 contain “second unit”.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-17, and 19-22, are rejected under 35 U.S.C. 102(a) and 102(b), as being anticipated by Naitou et al (US 20160243700 A1), hereinafter referred to as Naitou.
Regarding claim 1, Naitou discloses: A robot, [Naitou teaches, (Naitou, 0024), "FIG. 1 is a view illustrating a basic configuration of the human cooperation robot system according to the present invention. As illustrated in FIG. 1, the human cooperation robot system 1 mainly includes a robot 10,"...]
comprising: 
Naitou further discloses: a moving manipulator driven by actuators; [Naitou teaches (Naitou, 0025), " The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm."...] Also, [(Naitou, 0028), ..." Further, the control device 20 includes a position acquiring unit 23 that acquires a current position 
Naitou further discloses: a first unit to determine external forces and/or external torques acting upon the manipulator; and a second unit to control or regulate the actuators as a function of the determined external forces and/or external torques acting upon the manipulator [Naitou teaches, (Naitou, Abstract), "A human cooperation robot system includes: an external force detecting unit that detects an external force acting on a robot; a retreat operation commanding unit that commands a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is larger than a first threshold value; "...]
wherein the second unit is designed configured to:
Naitou further discloses: control or regulate the actuators for a predefined sub-space T1 of a working space AR of the manipulator such that the manipulator recedes flexibly into the sub-space T1 upon application of a determined external force and/or of a determined external torque upon the manipulator along a projection PT1, of force and/or of torque, wherein the following applies: T1 ⊆ AR and T1 ≠ AR, and the working space AR specifies all permitted translations and/or rotations of the manipulator; [Naitou teaches, (Naitou, 0027, "Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value. Thus, when the human 11 intentionally pushes the robot 10 with a force larger than the threshold value, the retreat operation commanding unit 22 commands a retreat operation so that the robot 10 starts the retreat operation. Meanwhile, let it be assumed that the threshold value is obtained by an experiment or the like and stored in a storage unit (not 
Naitou further discloses: and determine, for a space TK1 complementary to the sub-space T1, a projection PTK1 of the determined external force and/or of the determined external torque into the complementary space TK1, wherein the following applies: T1 ⋂ TK1 = {0}, T1 ⊆ AR, and TK1 ⊆  AR, classify the projection PTK1 into one of several predefined classes with respect to amount and/or direction and/or time curve, wherein store at least one event-discrete and/or continuous setpoint control command and/or one setpoint control rule is stored for each predefined class, [Naitou teaches, (Naitou 0036, and figure 5), “First, at step S11 of FIG. 5, the force sensor S detects the external force detection value Fd. Subsequently, at step S12, the external force estimating unit 21 estimates the external force estimation value Fe. Further, at step S13, the external force estimation value Fe is compared with a retreat area threshold value A2. The retreat area threshold value A2 is a predetermined value obtained by an experiment of the like, which is 2 kg, for example.”], Also, [(Naitou, 0037), “When it is determined at step S13 that the external force estimation value Fe is not larger than the retreat area threshold value A2, the process proceeds to step S14. At step S14, the retreat area setting unit 25 sets up a retreat area Z.”], and [(Naitou, 0038, and figure 6), “FIGS. 6A and 6B are views for explaining the retreat area. First, a current position CP acquired by the position acquiring unit 23 is supplied to the retreat area setting unit 25. Then, as illustrated in FIG. 6A, a sphere having its center at the current position CP and having a predetermined radius is set as the retreat area Z. The predetermined radius may be 30 cm, for example. The retreat area Z may be set up by any other method. When the retreat area Z is set up, the process returns to step S11.”] Naitou describes the system setting up retreating area Z, every time the robot detects an external force, and retreating from the area Z until the current position CP of a distal end of the robot is outside Area Z (See Naitou 0039-0042, figures 5 and 6). In this case, retreat area Z described in Naitou is being interpreted as the space TK1, of the instant application. Additionally, as described above, Naitou mentions external force Fe (See Naitou, 0026), that is then evaluated on step S15 as shown on the flow chart of operation, (Naitou, figure 5), where Fe is larger than threshold A1, and then the process continues to steps S16-S18 (Naitou, 0040-0041), to carry on the retreating operation. During these steps Fe is interpret as the projection force PTK1, since the force applied to the robot occurs inside space Z that was set up at step S14 on the flow chart (Naitou, figure 5).                
and control or regulate the actuators as a function of the classification of the projection PTK1 based on the respective setpoint control command and/or setpoint control rule. [Naitou teaches, (Naitou 0028), “Further, the control device 20 includes a position acquiring unit 23 that acquires a current position of the robot 10. The position acquiring unit 23 is connected to an encoder (not illustrated) mounted on a motor (not illustrated) that drives each shaft of the robot 10. Thus, the position acquiring unit 23 can acquire a position of an arm distal end, especially of the robot 10.”] Set point control rule or command is interpreted according to the [(spec on the instant case, paragraph 0017), as “The terms “continuous setpoint control command” and “setpoint control rule” here indicate specifications regarding the direct control/regulation of the actuators of the manipulator”…]
Regarding claim 2, Naitou further discloses: The robot according to claim 1, wherein the first unit comprises sensors and/or monitors and/or estimators to determine external forces and/or torques acting upon the manipulator. [Naitou teaches, (Naitou 0025), "The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm. Thus, the force sensor S detects, as an external force detection value Fd, an external force that acts from the place where the force sensor S is mounted to the distal end of the hand H and the workpiece W."]
Regarding claim 3, The robot according to claim 1, wherein the second unit controls or regulates the actuators such that a point of application of the force and/or the torque on the manipulator recedes flexibly along the projection PT1. [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the 
Regarding claim 4, Similar to claim 3, Naitou discloses: The robot according to claim 1, wherein the second unit controls or regulates the actuators such that the receding along the projection PT1, only takes place when the amount |PT1|, of PT1, is greater than a predefined limit value G1. [Naitou teaches, (Naitou, 0011), ..."a retreat operation commanding unit that commands a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is larger than a first threshold value; "...] Also, [(Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…] Naitou teaches, on (paragraphs 0039-0042), a threshold value A1, and when the external force Fe is greater than the threshold value A1, the robot beginning the retreating operation step S16 (Naitou, figure 5). 
Regarding the limitation on “receding along the projection PT1” as shown on claim 1 above, PT1 is being interpret as force Fe, when the robot current position is outside space Z. and Naitou teaches (paragraph 0040), that the robot preforms the retreating operation “in such a direction as to decrease the external force estimate value” so Fe is no larger than threshold A1. In this case the limitation is met because the robot retreats in a direction to reduce Fe.  
Regarding claim 6, Similar to claim 1, Naitou discloses: A method for operating a robot, [Naitou teaches, (Naitou, 0035 and figure 5), “FIG. 5 is a flow chart illustrating the operation of the human cooperation robot system according to the present invention”]
the robot comprising 
Naitou further discloses: a moving manipulator driven by means of actuators, [Naitou teaches (Naitou, 0025), " The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm."...] Also, [(Naitou, 0028), ..." Further, the control device 20 includes a position acquiring unit 23 that acquires a current position of the robot 10. The position acquiring unit 23 is connected to an encoder (not illustrated) mounted on a motor (not illustrated) that drives each shaft of the robot 10.."...] 
Naitou further discloses: and a first unit to determine external forces and/or external torques acting upon the manipulator wherein the method comprises controlling and regulating the actuators as a function of the determined external forces and/or external torques acting upon the manipulator, [Naitou teaches, (Naitou, Abstract), "A human cooperation robot system includes: an external force detecting unit that detects an external force acting on a robot; a retreat operation commanding unit that commands a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is larger than a first threshold value; "...]
wherein: 
Naitou further discloses: the actuators are controlled or regulated for a predefined sub-space T1 of a working space AR of the manipulator such that the manipulator recedes flexibly into the sub-space T1 upon application of a determined external force and/or of a determined external torque onto the manipulator along a projection PT1, of force and/or of torque, wherein the following applies: T1 ⊆ AR and T1 ≠ AR, and the working space AR specifies all permitted translations and/or rotations of the manipulator; [Naitou teaches, (Naitou, 0027, "Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value. Thus, when the human 11 intentionally pushes the robot 10 with a force larger than the threshold value, the retreat operation commanding unit 22 commands a retreat operation so that the robot 10 starts the retreat operation. Meanwhile, let it be assumed that the threshold value is obtained by an experiment or the like and stored in a storage unit (not illustrated) of the control device 20."] Also, [(Naitou, 0012), "According to a second aspect of the present invention, the system according to the first aspect of the present invention further includes a retreat area setting unit that sets up, as the retreat area, a predetermined area including the current position of the robot when the external force is smaller than or equal to a second threshold value smaller than the first threshold value."] Naitou has a retreat area Z, (See Naitou, paragraphs 0037-0038, and figure 6), however, according to Naitou (Paragraphs 0035-0042, and flow chart on figure 5), the robot exits the retreat area, instead of entering it. In this case the space outside the retreat area Z described in Naitou is being interpreted as the sub-space T1, and the entire environment is interpret as space AR, of the instant application. Additionally, Naitou mentions external force Fe (See Naitou, 0026), that is then evaluated on step S15 as shown on the flow chart of operation, (Naitou, figure 5), where Fe is larger than threshold A1, and then the process continues to steps S16-S18 (Naitou, 0040-0041), to carry on the retreating operation.  During these steps Fe is interpret as the projection force PTK1, for the limitation bellow, since the force Fe occurs inside space Z that was set up at step S14 on the flow chart (Naitou, figure 5). The force Fe, however, is reduced from steps S16 to S18, 
Naitou further discloses: and for a space TK1 complementary to the sub-space T1, a projection PTK1 of the determined external force and/or of the determined external torque into the complementary space TK1 is determined, wherein the following applies: T1 ⋂ TK1 = {0}, T1 ≠ AR, and TK1 ⊆ AR, the projection KTK1 is classified into one of several predefined classes with respect to amount and/or direction and/or time curve, wherein at least one event-discrete and/or continuous setpoint control command and/or one setpoint control rule is stored for each predefined class, [Naitou teaches, (Naitou 0036, and figure 5), “First, at step S11 of FIG. 5, the force sensor S detects the external force detection value Fd. Subsequently, at step S12, the external force estimating unit 21 estimates the external force estimation value Fe. Further, at step S13, the external force estimation value Fe is compared with a retreat area threshold value A2. The retreat area threshold value A2 is a predetermined value obtained by an experiment of the like, which is 2 kg, for example.”], Also, [(Naitou, 0037), “When it is determined at step S13 that the external force estimation value Fe is not larger than the retreat area threshold value A2, the process proceeds to step S14. At step S14, the retreat area setting unit 25 sets up a retreat area Z.”], and [(Naitou, 0038, and figure 6), “FIGS. 6A and 6B are views for explaining the retreat area. First, a current position CP acquired by the position acquiring unit 23 is supplied to the retreat area setting unit 25. Then, as illustrated in FIG. 6A, a sphere having its center at the current position CP and having a predetermined radius is set as the retreat area Z. The predetermined radius may be 30 cm, for example. The retreat area Z may be set up by any other method. When the retreat area Z is set up, the process returns to step S11.”] Naitou describes the system setting 
Naitou further discloses: and the actuators are controlled or regulated as a function of the classification of the projection KTK1 based on the respective setpoint control command and/or setpoint control rule. [Naitou teaches, (Naitou 0028), “Further, the control device 20 includes a position acquiring unit 23 that acquires a current position of the robot 10. The position acquiring unit 23 is connected to an encoder (not illustrated) mounted on a motor (not illustrated) that drives each shaft of the robot 10. Thus, the position acquiring unit 23 can acquire a position of an arm distal end, especially of the robot 10.”] Set point control rule or command is interpreted according to the [(spec on the instant case, paragraph 0017), as “The terms “continuous setpoint control command” and “setpoint control rule” here indicate specifications regarding the direct control/regulation of the actuators of the manipulator”…]
Regarding claim 7, Similar to claim 3 Naitou discloses: The method according to claim 6, wherein the actuators are controlled or regulated such that a point of application of the force and/or the torque on the manipulator recedes flexibly along the projection PT1. [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that 
Regarding claim 8, Similar to claim 2, Naitou discloses: The method according to claim 6 wherein the external forces acting upon the manipulator are determined by sensors and/or monitors and/or estimators. [Naitou teaches, (Naitou 0025), "The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm. Thus, the force sensor S detects, as an external force detection value Fd, an external force that acts from the place where the force sensor S is mounted to the distal end of the hand H and the workpiece W."]
Regarding claim 9, Similar to claim4 Naitou discloses: The method according to claim 6, wherein the actuators are controlled or regulated such that the receding along the projection PT1, only takes place when the amount |PT1| of PT1, is greater than a predefined limit value G1. [Naitou teaches, (Naitou, 0011), ..."a retreat operation commanding unit that commands a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is larger than a first threshold value; "...] Also, [(Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…] Naitou teaches, on (paragraphs 0039-0042), a threshold value A1, and when 
Regarding the limitation on “receding along the projection PT1” as shown on claim 6 above, PT1 is being interpret as force Fe, when the robot current position is outside space Z. and Naitou teaches, (paragraph 0040), that the robot preforms the retreating operation “in such a direction as to decrease the external force estimate value” so Fe is no larger than threshold A1. In this case the limitation is met because the robot retreats in a direction to reduce Fe.  
Regarding claim 11, Similar to claims 1, and 6, Naitou discloses: A system to operate a robot, [Naitou teaches, (Naitou, 0002), “The present invention relates to a human cooperation robot system in which a robot is caused to perform a retreat operation depending on an external force acting on the robot.”]
the robot comprising 
Naitou discloses: a moving manipulator driven by actuators, [Naitou teaches (Naitou, 0025), " The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm."...] Also, [(Naitou, 0028), ..." Further, the control device 20 includes a position acquiring unit 23 that acquires a current position of the robot 10. The position acquiring unit 23 is connected to an encoder (not illustrated) mounted on a motor (not illustrated) that drives each shaft of the robot 10.."...] 
Naitou further discloses: and a first unit to determine external forces and/or external torques acting upon the manipulator, [Naitou teaches, (Naitou, Abstract), "A human cooperation robot system includes: an external force detecting unit that detects an external force acting on a robot; a retreat operation commanding unit that commands a retreat operation for causing the 
Naitou further discloses: the system comprising: 
a data processing device; [Naitou teaches, (Naitou, 0026), “The control device 20 illustrated in FIG. 1 is a digital computer and includes an external force estimating unit 21 that estimates, as an external force estimation value”…]
and a memory storing instructions that, when executed by the data processing device, cause the data processing device to perform operations [Naitou teaches, (Naitou, 0027), …“the retreat operation commanding unit 22 commands a retreat operation so that the robot 10 starts the retreat operation. Meanwhile, let it be assumed that the threshold value is obtained by an experiment or the like and stored in a storage unit (not illustrated) of the control device 20.”]
comprising: 
Naitou further discloses: controlling and regulating the actuators as a function of the determined external forces and/or external torques acting upon the manipulator, wherein: the actuators are controlled or regulated for a predefined sub-space T1 of a working space AR of the manipulator such that the manipulator recedes flexibly into the sub- space T1 upon application of a determined external force and/or of a determined external torque onto the manipulator along a projection PT1, of force and/or of torque, wherein the following applies: T1 ⊆ AR and T1 ≠ AR, and the working space AR specifies all permitted translations and/or rotations of the manipulator, [Naitou teaches, (Naitou, 0027, "Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value. Thus, when the human 11 intentionally pushes the robot 10 with a force larger than the  Additionally, Naitou mentions external force Fe (See Naitou, 0026), that is then evaluated on step S15 as shown on the flow chart of operation, (Naitou, figure 5), where Fe is larger than threshold A1, and then the process continues to steps S16-S18 (Naitou, 0040-0041), to carry on the retreating operation.  During these steps Fe is interpret as the projection force PTK1, for the limitation bellow, since the force Fe occurs inside space Z that was set up at step S14 on the flow chart (Naitou, figure 5). The force Fe, however, is reduced from steps S16 to S18, by performing the retreating operation. At step S18 the force Fe is outside area Z, and here the robot is ready to detect another force Fe at step S12. In this case then the robot estimates another force Fe that is bellow threshold A2. At this point the robot’s current position is outside space Z and the force Fe is interpreted as PT1 of the instant application.                      
Naitou further discloses: and for a space TKI complementary to the sub-space T1, a projection PTK1 of the determined external force and/or of the determined external torque into the complementary space TK1 is determined, wherein the following applies: Ti ⋂ TKi = {0}, Ti ⊆ AR, and TKi ⊆ AR, the projection KTK1 is classified into one of several predefined classes with respect to amount and/or direction and/or time curve, wherein at least one event-discrete and/or continuous setpoint control command and/or one setpoint control rule is stored for each predefined class, [Naitou teaches, (Naitou 0036, and figure 5), “First, at step S11 of FIG. 5, the force sensor S detects the external force detection value Fd. Subsequently, at step S12, the external force estimating unit 21 estimates the external force estimation value Fe. Further, at step S13, the external force estimation value Fe is compared with a retreat area threshold value A2. The retreat area threshold value A2 is a predetermined value obtained by an experiment of the like, which is 2 kg, for example.”], Also, [(Naitou, 0037), “When it is determined at step S13 that the external force estimation value Fe is not larger than the retreat area threshold value A2, the process proceeds to step S14. At step S14, the retreat area setting unit 25 sets up a retreat area Z.”], and [(Naitou, 0038, and figure 6), “FIGS. 6A and 6B are views for explaining the retreat area. First, a current position CP acquired by the position acquiring unit 23 is supplied to the retreat area setting unit 25. Then, as illustrated in FIG. 6A, a sphere having its center at the current position CP and having a predetermined radius is set as the retreat area Z. The predetermined radius may be 30 cm, for example. The retreat area Z may be set up by any other method. When the retreat area Z is set up, the process returns to step S11.”] Naitou describes the system setting up retreating area Z, every time the robot detects an external force, and retreating from the area Z until the current position CP of a distal end of the robot is outside Area Z (See Naitou 0039-0042, figures 5 and 6). In this case, retreat area Z described in Naitou is being interpreted as the space TK1, of the instant application. Additionally, as described above, Naitou mentions external force Fe (See Naitou, 0026), that is then evaluated on step S15 as shown on the flow chart of operation, (Naitou, figure 5), where Fe is larger than threshold A1, and then the process continues to steps S16-S18 (Naitou, 0040-0041), to carry on the retreating operation. During these steps Fe is 
Naitou further discloses: and the actuators are controlled or regulated as a function of the classification of the projection KTK1 based on the respective setpoint control command and/or setpoint control rule. [Naitou teaches, (Naitou 0028), “Further, the control device 20 includes a position acquiring unit 23 that acquires a current position of the robot 10. The position acquiring unit 23 is connected to an encoder (not illustrated) mounted on a motor (not illustrated) that drives each shaft of the robot 10. Thus, the position acquiring unit 23 can acquire a position of an arm distal end, especially of the robot 10.”] Set point control rule or command is interpreted according to the [(spec on the instant case, paragraph 0017), as “The terms “continuous setpoint control command” and “setpoint control rule” here indicate specifications regarding the direct control/regulation of the actuators of the manipulator”…]
Regarding claim 15, Similar to claims 3, and 7 Naitou discloses: The system according to claim 11, wherein the actuators are controlled or regulated such that a point of application of the force and/or the torque on the manipulator recedes flexibly along the projection PT1. [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…] Also, [(Naitou 0025) …", the force sensor S detects, as an external force detection value Fd, an external force that acts from the place where the force sensor S is mounted to the distal end of the hand H and the workpiece W."…]
Regarding claim16, Similar to claims 2, and 8 Naitou discloses: The system according to claim 11, wherein the robot comprises sensors and/or monitors and/or estimators to determine external forces and/or torques acting upon the manipulator. [Naitou teaches, (Naitou 0025), "The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm. Thus, the force sensor S detects, as an external force detection value Fd, an external force that acts from the place where the force sensor S is mounted to the distal end of the hand H and the workpiece W."]
Regarding claim 17, Similar to claims 4, and 9 Naitou discloses: The system according to claim 11, wherein the actuators are controlled or regulated such that the receding along the projection PT1, only takes place when the amount |PT1|, of PT1, is greater than a predefined limit value G1. [Naitou teaches, (Naitou, 0011), ..."a retreat operation commanding unit that commands a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is larger than a first threshold value; "...] Also, [(Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…] Naitou teaches, on (paragraphs 0039-0042), a threshold value A1, and when the external force is greater than the threshold value A1, the robot beginning the retreating operation step S16 (Naitou, figure 5).
Regarding the limitation on “receding along the projection PT1” as shown on claim 11 above, PT1 is being interpret as force Fe, when the robot current position is outside space Z. and Naitou teaches (paragraph 0040), that the robot preforms the retreating operation “in such a direction as to decrease the external force estimate value” so Fe is no larger than threshold A1. In this case the limitation is met because the robot retreats in a direction to reduce Fe.  
Regarding claim 19, Similar to claims 1,6 , and 11 Naitou discloses A non-transitory storage medium storing instructions to operate a robot, [Naitou teaches, (Naitou, 0027), …“the retreat operation commanding unit 22 commands a retreat operation so that the robot 10 starts the retreat operation. Meanwhile, let it be assumed that the threshold value is obtained by an experiment or the like and stored in a storage unit (not illustrated) of the control device 20.”]
the robot comprising 
Naitou further discloses a moving manipulator driven by actuators, [Naitou teaches (Naitou, 0025), " The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm."...] Also, [(Naitou, 0028), ..." Further, the control device 20 includes a position acquiring unit 23 that acquires a current position of the robot 10. The position acquiring unit 23 is connected to an encoder (not illustrated) mounted on a motor (not illustrated) that drives each shaft of the robot 10.."...]
Naitou further discloses: and a first unit to determine external forces and/or external torques acting upon the manipulator, [Naitou teaches, (Naitou, Abstract), "A human cooperation robot system includes: an external force detecting unit that detects an external force acting on a robot; a retreat operation commanding unit that commands a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is larger than a first threshold value; "...]
Naitou further discloses: the instructions when executed by a data processing device cause the data processing device to perform operations comprising: controlling and regulating the actuators as a function of the determined external forces and/or external torques acting upon the manipulator, wherein: the actuators are controlled or regulated for a predefined sub-space TI of a working space AR of the manipulator such that the manipulator recedes flexibly into the sub- space TI upon application of a determined external force and/or of a determined external torque onto the manipulator along a projection PT, of force and/or of torque, wherein the following applies: T1 ⊆ AR and Ti # AR, and the working space AR specifies all permitted translations and/or rotations of the manipulator; [Naitou teaches, (Naitou, 0027, "Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value. Thus, when the human 11 intentionally pushes the robot 10 with a force larger than the threshold value, the retreat operation commanding unit 22 commands a retreat operation so that the robot 10 starts the retreat operation. Meanwhile, let it be assumed that the threshold value is obtained by an experiment or the like and stored in a storage unit (not illustrated) of the control device 20."] Also, [(Naitou, 0012), "According to a second aspect of the present invention, the system according to the first aspect of the present invention further includes a retreat area setting unit that sets up, as the retreat area, a predetermined area including the current position of the robot when the external force is smaller than or equal to a second threshold value smaller than the first threshold value."] Naitou has a retreat area Z, (See Naitou, paragraphs 0037-0038, and figure 6), however, according to Naitou (Paragraphs 0035-0042, and flow chart on figure 5), the robot exits the retreat area, instead of entering it. In this case the space outside the retreat area Z described in Naitou is being interpreted as the sub-space T1, and the entire environment is interpret as space AR, of the instant application. Additionally, Naitou mentions external force Fe (See Naitou, 0026), that is then evaluated on step S15 as shown on the flow chart of operation, (Naitou, figure 5), where Fe is larger than threshold A1, and then the process continues to steps S16-S18 (Naitou, 0040-0041), to carry on the retreating operation.  During these steps Fe is interpret as the projection force PTK1, for the limitation bellow, since the 
Naitou further discloses: and for a space TK1 complementary to the sub-space T1, a projection PTK1 of the determined external force and/or of the determined external torque into the complementary space TKI is determined, wherein the following applies: T1 ⋂ TK1 = {0}, T1 ⊆  AR, and TK1 ⊆ AR, the projection KTK1 is classified into one of several predefined classes with respect to amount and/or direction and/or time curve, wherein at least one event-discrete and/or continuous setpoint control command and/or one setpoint control rule is stored for each predefined class, [Naitou teaches, (Naitou 0036, and figure 5), “First, at step S11 of FIG. 5, the force sensor S detects the external force detection value Fd. Subsequently, at step S12, the external force estimating unit 21 estimates the external force estimation value Fe. Further, at step S13, the external force estimation value Fe is compared with a retreat area threshold value A2. The retreat area threshold value A2 is a predetermined value obtained by an experiment of the like, which is 2 kg, for example.”], Also, [(Naitou, 0037), “When it is determined at step S13 that the external force estimation value Fe is not larger than the retreat area threshold value A2, the process proceeds to step S14. At step S14, the retreat area setting unit 25 sets up a retreat area Z.”], and [(Naitou, 0038, and figure 6), “FIGS. 6A and 6B are views for explaining the retreat area. First, a current position CP acquired by the position acquiring unit 23 is supplied to the retreat area setting unit 25. Then, as illustrated in FIG. 6A, a sphere having its center at the current position CP and having a predetermined radius is set as the retreat area Z. The predetermined 
and the actuators are controlled or regulated as a function of the classification of the projection KTK1 based on the respective setpoint control command and/or setpoint control rule. [Naitou teaches, (Naitou 0028), “Further, the control device 20 includes a position acquiring unit 23 that acquires a current position of the robot 10. The position acquiring unit 23 is connected to an encoder (not illustrated) mounted on a motor (not illustrated) that drives each shaft of the robot 10. Thus, the position acquiring unit 23 can acquire a position of an arm distal end, especially of the robot 10.”] Set point control rule or command is interpreted according to the [(spec on the instant case, paragraph 0017), as “The terms “continuous setpoint control command” and “setpoint control rule” here indicate specifications regarding the direct control/regulation of the actuators of the manipulator”…]
Regarding claim 20, Similar to claims 3, 7, and 15 Naitou discloses: The non-transitory storage medium according to claim 19, wherein the actuators are controlled or regulated such that a point of application of the force and/or the torque on the manipulator recedes flexibly along the projection PT1. [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…] Also, [(Naitou 0025) …", the force sensor S detects, as an external force detection value Fd, an external force that acts from the place where the force sensor S is mounted to the distal end of the hand H and the workpiece W."…]
Regarding claim 21, Similar to claims 2, 8, and 16 Naitou discloses: The non-transitory storage according to claim 19, wherein the robot comprises sensors and/or monitors and/or estimators to determine external forces and/or torques acting upon the manipulator. [Naitou teaches, (Naitou 0025), "The robot 10 is a 6-axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm. Thus, the force sensor S detects, as an external force detection value Fd, an external force that acts from the place where the force sensor S is mounted to the distal end of the hand H and the workpiece W."]
Regarding claim 22, Similar to claims 4, 9, and 17 Naitou discloses: The non-transitory storage according to claim 19, wherein the actuators are controlled or regulated such that the receding along the projection PT1, only takes place when the amount |PT1| of PT1, is greater than a predefined limit value G1. [Naitou teaches, (Naitou, 0011), ..."a retreat operation commanding unit that commands a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is larger than a first threshold value; "...] Also, [(Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased 
Regarding the limitation on “receding along the projection PT1” as shown on claim 1 above, PT1 is being interpret as force Fe, when the robot current position is outside space Z. and Naitou teaches (paragraph 0040), that the robot preforms the retreating operation “in such a direction as to decrease the external force estimate value” so Fe is no larger than threshold A1. In this case the limitation is met because the robot retreats in a direction to reduce Fe.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou in view of Okazaki et al (US 20110029133 A1) hereinafter referred to as Okazaki.
Regarding claim 5, Naitou discloses: The robot according to claim 1, wherein the second unit controls or regulates the actuators such that the receding along the projection PT1, [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…]
takes place in an impedance-controlled manner” However, [Okazaki teaches, (Okazaki 0030), “In accordance with the control apparatus, control method, and control program for a robot of the present invention, the robot operations can be controlled while switching between the impedance control mode and the position control mode as well as switching the operations of the joint lock mechanism so that the operations, such as positioning the arm and lifting up a transporting object, can be carried out continuously, as well as by carrying out the impedance control based upon information of an external force from the external force detection device (for example, a force sensor), it becomes possible to realize the operation method that is easily understood in an intuitive manner, that is, the operation method by which the operator is allowed to directly operate the arm with a hand, thereby providing a robot that is further easily used.”], Also, [(Okazaki, 0140), “By the principle of the impedance control means 45 (45a or 45b) described above, in a case where an operator of the robot holds with a hand the force detection external cover 36 that functions as one example of an external member of the arm 3 (3a or 3b), and applies a force to the force detection external cover 36, the arm 3 (3a or 3b) is operated in a direction of the applied force. Therefore, the arm 3 (3a or 3b) can be operated simply by holding and moving the arm 3 (3a or 3b) so that a positioning operation can be easily carried out.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Naitou by the teachings of Okazaki where they are both directed to the same field of endeavor of robotic manipulators. Where one would have been motivated to modify Naitou, by the use of a known technique to improve a similar method the same way, as taught by Okazaki. In this instance Naitou does not explicitly teach the robot having an impedance control mode, as taught, by Okazaki. This would have been advantageous as it Okazaki, 0171), for this motivation.

Regarding claim 10, Similar to claim 5, Naitou discloses: The method according to claim 6, wherein the actuators are controlled or regulated such that the receding along the projection PT1, [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…]
Although Naitou mentions, the robot being pushed by the operator and performing the retreating function (see Naitou 0027),  Naitou does not explicitly disclose: “takes place in an impedance-controlled manner” However, [Okazaki teaches, (Okazaki 0030), “In accordance with the control apparatus, control method, and control program for a robot of the present invention, the robot operations can be controlled while switching between the impedance control mode and the position control mode as well as switching the operations of the joint lock mechanism so that the operations, such as positioning the arm and lifting up a transporting object, can be carried out continuously, as well as by carrying out the impedance control based upon information of an external force from the external force detection device (for example, a force sensor), it becomes possible to realize the operation method that is easily understood in an intuitive manner, that is, the operation method by which the operator is allowed to directly operate the arm with a hand, thereby providing a robot that is further easily used.”], Also, [(Okazaki, 0140), “By the principle of the impedance control means 45 (45a or 45b) described above, in a case where an operator of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Naitou by the teachings of Okazaki where they are both directed to the same field of endeavor of robotic manipulators. Where one would have been motivated to modify Naitou, by the use of a known technique to improve a similar method the same way, as taught by Okazaki. In this instance Naitou does not explicitly teach the robot having an impedance control mode, as taught, by Okazaki. This would have been advantageous as it would allow a user to operate the robot arm by applying forces to the robot. This is different from Naitous reaching where pushing on the robot would cause retraction of the arm. See (Okazaki, 0171), for this motivation.
Regarding claim 18, Similar to claims 5, and 10 Naitou discloses: The system according to claim 11, wherein the actuators are controlled or regulated such that the receding along the projection PT1, [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…]
Although Naitou mentions, the robot being pushed by the operator and performing the retreating function (see Naitou 0027),  Naitou does not explicitly disclose: “takes place in an impedance-controlled manner” However, [Okazaki teaches, (Okazaki 0030), “In accordance with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Naitou by the teachings of Okazaki where they are both directed to the same field of endeavor of robotic manipulators. Where one would have been motivated to modify Naitou, by the use of a known technique to improve a similar method the same way, as taught by Okazaki. In this instance Naitou does not explicitly teach the robot having an impedance control mode, as taught, by Okazaki. This would have been advantageous as it would allow a user to operate the robot arm by applying forces to the robot. This is different from Naitous reaching where pushing on the robot would cause retraction of the arm. See (Okazaki, 0171), for this motivation.


Regarding claim 23, Similar to claims 5, 10, and 18 Naitou discloses: The non-transitory storage according to claim 19, wherein the actuators are controlled or regulated such that the receding along the projection PT1,  [Naitou teaches, (Naitou 0027), “Further, the control device 20 includes a retreat operation commanding unit 22 that commands a retreat operation for causing the robot 10 to be moved in such a direction that the external force estimation value is decreased when the external force estimation value Fd estimated by the external force estimating unit 21 is greater than a threshold value.”…]
Although Naitou mentions, the robot being pushed by the operator and performing the retreating function (see Naitou 0027),  Naitou does not explicitly disclose: “takes place in an impedance-controlled manner” However, [Okazaki teaches, (Okazaki 0030), “In accordance with the control apparatus, control method, and control program for a robot of the present invention, the robot operations can be controlled while switching between the impedance control mode and the position control mode as well as switching the operations of the joint lock mechanism so that the operations, such as positioning the arm and lifting up a transporting object, can be carried out continuously, as well as by carrying out the impedance control based upon information of an external force from the external force detection device (for example, a force sensor), it becomes possible to realize the operation method that is easily understood in an intuitive manner, that is, the operation method by which the operator is allowed to directly operate the arm with a hand, thereby providing a robot that is further easily used.”], Also, [(Okazaki, 0140), “By the principle of the impedance control means 45 (45a or 45b) described above, in a case where an operator of the robot holds with a hand the force detection external cover 36 that functions as one example of an external member of the arm 3 (3a or 3b), and applies a force to the force detection external 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Naitou by the teachings of Okazaki where they are both directed to the same field of endeavor of robotic manipulators. Where one would have been motivated to modify Naitou, by the use of a known technique to improve a similar method the same way, as taught by Okazaki. In this instance Naitou does not explicitly teach the robot having an impedance control mode, as taught, by Okazaki. This would have been advantageous as it would allow a user to operate the robot arm by applying forces to the robot. This is different from Naitous reaching where pushing on the robot would cause retraction of the arm. See (Okazaki, 0171), for this motivation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/J.P.V./Examiner, Art Unit 3666                                                                                                                                                                                                        

/HARRY Y OH/Primary Examiner, Art Unit 3666